RENDERED: AUGUST 6, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals
                            NO. 2020-CA-0163-ME


JEFFERY JOHNSON                                                     APPELLANT


              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.           HONORABLE DEANNA WISE HENSCHEL, JUDGE
                      ACTION NO. 16-D-00132-001


BRANDY GOODRICH                                                      APPELLEE

                                   OPINION
                                  AFFIRMING

                                  * * * * * *

BEFORE: CLAYTON, CHIEF JUDGE; K. THOMPSON AND L. THOMPSON,
JUDGES.

THOMPSON, K., JUDGE: Jeffery Johnson appeals from the McCracken Family

Court’s November 14, 2019 order denying his motion for relief under Kentucky

Rules of Civil Procedure (CR) 60.02. Finding no error, we affirm.

            This appeal arises from the family court’s denial of Johnson’s CR

60.02 motion for relief from a domestic violence order (DVO) entered against him
of behalf of appellee Brandy Goodrich and her minor child.1 Goodrich filed a

petition for a DVO on June 6, 2016, seeking an order of protection for herself and

her child. An emergency protective order was entered that day. The family court

set a DVO hearing for June 15, 2016. The hearing was continued on two

occasions, first to June 29, 2016, and then to July 13, 2016, as Johnson had not yet

been served with summons.

               On July 13, 2016, the hearing was continued a third time, to July 27,

2016, as Johnson had once again not been served. Johnson was finally served with

a summons on July 14, 2016. The summons advised him of the date of the hearing

and gave notice of the nature of the proceedings. Johnson was served at the Lee

County Jail, where he was incarcerated at the time.

               The family court conducted a hearing on July 27, 2016, as scheduled.

Goodrich was present and was the only person who testified at the hearing.

Johnson was not present, either physically or through counsel. At the end of the

hearing, the family court issued a DVO against Johnson which provided protection

to Goodrich and her child for three years, with it set to expire on July 27, 2019,

unless extended by the family court before that time.




1
 Johnson claims to be the father of the child. It is not clear from the record whether this has ever
been established. The question of paternity is not relevant to the instant appeal.



                                                -2-
              In March and April of 2017, Johnson filed two motions in the

domestic violence action seeking visitation with child and to establish paternity

through genetic testing. Each time, the family court denied the motions indicating

that Johnson needed to initiate a paternity case.

              Goodrich filed a motion to extend the DVO on June 18, 2019, a few

weeks before its expiration. On June 26, 2019, the family court held a hearing on

this matter. Goodrich testified that Johnson continued to contact her and her son

despite the protective order and, in fact, had been convicted of violating the DVO

pursuant to a guilty plea in 2017. The family court extended the DVO for three

years, until June 26, 2022.

              On September 23, 2019, Johnson, now acting through counsel, filed a

CR 60.02 motion, asking the family court to set aside the DVO and conduct a new

hearing. As grounds for this motion, Johnson argued that by conducting the initial

DVO hearing while he was incarcerated and unable to appear, the family court

deprived him of due process under the Fourteenth Amendment of the United States

Constitution. The motion concerned only the initial issuance of the DVO, as

opposed to the extension ordered on June 26, 2019.2 The family court entered a




2
 Applying this argument to the order extending the DVO would have been futile. A trial court is
not required to conduct an evidentiary hearing prior to the extension of a DVO. Kessler v.
Switzer, 289 S.W.3d 228, 230-31 (Ky.App. 2009).

                                             -3-
written order denying Johnson’s motion on November 14, 2019. This appeal

followed.

             Our standard of review of a trial court’s denial of a CR 60.02 motion

is whether the trial court abused its discretion. Richardson v. Brunner, 327 S.W.2d

572, 574 (Ky. 1959). The test for abuse of discretion is whether the trial court’s

decision was “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

             We note that while CR 60.02 relief is available for DVOs, “whether

CR 60.02 relief is justified in a case involving a DVO is a consideration not to be

taken lightly in light of the clear purpose of the General Assembly’s domestic

violence legislation.” Roberts v. Bucci, 218 S.W.3d 395, 398 (Ky.App. 2007).

             Although not explicitly stated in his motion in the family court, the

only possible grounds for Johnson’s CR 60.02 motion are found in CR 60.02(f),

which permits relief for “any other reason of an extraordinary nature justifying

relief.” “What constitutes a reason of extraordinary nature is left to judicial

construction.” Commonwealth v. Spaulding, 991 S.W.2d 651, 655 (Ky. 1999). In

Fortney v. Mahan, 302 S.W.2d 842, 844 (Ky. 1957), Kentucky’s then highest court

stated that two factors to be considered as to whether a court should exercise its

discretion to grant relief are: “whether the movant had a fair opportunity to present




                                          -4-
his claim at the trial on the merits and whether the granting of the relief sought

would be inequitable to other parties.”

             Johnson argues that he did not have a fair opportunity to present his

claim on the merits as he was incarcerated at the time he was served with notice of

the domestic violence hearing. Although Johnson cites applicable law for the

general proposition that the issuance of a DVO requires a full hearing and an

opportunity to be heard, he cites no legal precedent for his assertion that an

incarcerated person does not have an “opportunity to be heard” by virtue of being

incarcerated. However, in Cottrell v. Cottrell, 571 S.W.3d 590, 592 (Ky.App.

2019), an extension of a DVO case, the Court observed that, “an incarcerated party

does not have an automatic right to attend every civil hearing.” It determined that

because the respondent “did not request transportation to attend the hearing, we

cannot find that he was unfairly prejudiced by the family court’s failure to provide

for his attendance.” Id.

             In coming to this conclusion, the Court cited with approval the

concurrence in Alexander v. Alexander, 900 S.W.2d 615 (Ky.App. 1995), wherein

an incarcerated father filed a motion for visitation which was denied without a

hearing. The majority opinion reversed on that basis and declined to address

whether the father had a right to be transported for the hearing. Judge Howerton in

addressing that issue observed:


                                          -5-
             It is simply not essential that a party be present at every
             civil hearing. There are times when, for economic,
             distance, time, logistical, or psychological reasons, etc., a
             party may be “present” by deposition or counsel, or not at
             all. [The father] has a right to notice of the proceeding,
             but he has no right to be taken from the prison and
             transported under guard at the expense and
             inconvenience of the State.

Id. at 617 (Howerton, J. concurring).

             In contrast, when a party has made efforts to appear at a domestic

violence hearing, more may be required to proceed where the party is unavoidably

absent. In Hawkins v. Jones, 555 S.W.3d 459 (Ky.App. 2018), a case in which a

DVO was vacated on multiple grounds, the Court briefly considered whether the

respondent’s absence was an additional ground for vacating the order. It noted that

respondent had been present at the first hearing which was continued over her

objection so the petitioner could obtain counsel, but no counsel appeared for the

petitioner at the next hearing. The Court resolved the issue as follows:

             Here, since [respondent] was not at the second hearing,
             we do not believe the trial court was able to make a
             finding of domestic violence based upon a preponderance
             of the evidence. The trial court was aware that her
             absence was due to incarceration and [respondent] should
             have been given notice to appear at a future date.

Id. at 462 (citation omitted).

             We disagree that Johnson is entitled to any relief, especially at this

juncture. Johnson does not deny he was served with process on July 14, 2016,


                                         -6-
informing him that he was the respondent in a domestic violence action which

would be heard on July 27, 2016. Johnson had options he could have pursued at

this time, including filing a motion with the family court to attempt to secure an

order of transport for the hearing or requesting that he be allowed to participate

telephonically. Instead, Johnson took no action, making his situation completely

unlike that in Hawkins as he made no effort to appear at any time or defend against

entry of the DVO.

              Johnson also failed to take any action after the DVO was entered

against him. He did not appeal the DVO or immediately file any motion with the

family court to complain about his lack of participation. Instead, he attempted to

use the domestic violence case to further his interest in establishing paternity and

visitation.

              As there is no due process right that was violated when the domestic

violence hearing proceeded in Johnson’s absence, there is no extraordinary reason

to void the DVO pursuant to CR 60(f). Indeed, Johnson has not even attempted to

argue that the DVO would not have been granted if he could have participated and

testified at the hearing and does not challenge the factual basis for the DVO.

Additionally, voiding a DVO which apparently Johnson continues to violate would

not be equitable to Goodrich under these circumstances.




                                         -7-
             Moreover, a motion for relief from an order under CR 60.02(f) must

be filed within a “reasonable time” after the order is entered. CR 60.02. Johnson

filed his motion on September 23, 2019, more than three years after the DVO was

issued and two and one-half years after he contacted the family court for the first

time. It appears the impetus for this filing was a second criminal charge for

violating the DVO. As Johnson sat on his rights for three years while aware of the

actions taken by the family court, he cannot be said to have filed his CR 60.02

motion within a reasonable time.

             For the reasons set forth above, we affirm the McCracken Family

Court’s denial of Johnson’s motion for relief under CR 60.02.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                          BRIEF FOR APPELLEE:

Karen Shuff Maurer                             Angela Troutman
Frankfort, Kentucky                            Paducah, Kentucky




                                         -8-